Case: 19-40549     Document: 00515553947         Page: 1     Date Filed: 09/04/2020




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 4, 2020
                                  No. 19-40549                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   Henry Lee Givens,

                                                           Plaintiff—Appellant,

                                       versus

   Longview Police Department,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:18-CV-656


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Henry Lee Givens, Texas prisoner # 56032, filed this 42 U.S.C. § 1983
   suit against the Longview Police Department to seek redress for alleged acts
   of slander and defamation of character that occurred when a newspaper
   article recounted his prior acquittal on a murder charge. After the magistrate



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40549      Document: 00515553947           Page: 2    Date Filed: 09/04/2020




                                     No. 19-40549


   judge gave Givens multiple opportunities to amend his complaint, the district
   court dismissed his suit without prejudice because it concluded that Givens
   had not named a defendant amenable to suit. Givens’s brief to this court
   ignores this threshold issue and argues only the merits of his claims. His
   failure to identify error in the district court’s analysis has the same effect as
   if he had not brought an appeal at all. Brinkmann v. Dallas Cty. Deputy Sheriff
   Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because he has shown no error in
   the judgment, it is AFFIRMED.
          The district court’s dismissal of Givens’s complaint counts as a strike
   under 28 U.S.C. § 1915(g). See Lomax v. Ortiz-Marquez, 140 S. Ct. 1721, 1727
   (2020). He is WARNED that, if he accumulates three strikes, he may not
   proceed in forma pauperis in any civil action or appeal while he is
   incarcerated or detained in any facility unless he is in imminent danger of
   serious physical injury. See § 1915(g).




                                          2